NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE CONAIR CORPORATION,
Petiti0n,er. ’
Misce11aneous Docket No. 982
011 Petition for Writ of Mandamus to the United
States District Court for the Eastern District 0f~Pennsy1-
_vania in case no. 10-CV-1497, Judge Cynthia M. Rufe.
ON PETlTION
0 R D E R
Conair Corporation seeks a writ of mandamus direct-
ing the United States District Court for the Eastern
District of Pennsy1vania to vacate its order denying in
part C0nair’s motion for a protective order and directing
the district court to stay discovery proceedings pending
the outcome of Conair’s motion to dismiss on the plead-
ings. Bruce Rogers opposes. Rogers moves to dismiss the
petition.
On May 12, 2011, the district court issued an order
that denied Conair’s motion to dismiss R0gers’ complaint
on the pleadings Both parties have informed this court

V
IN RE CONAIR CORPORATION 2
that the district court’s decision rendered this petition
rnoot.
According1y,
IT ls 0RDsR;sD THA'r:
(1) The petition is denied as moot
(2) The motion to dismiss is moot
FoR THE CoUnT
J\jN 06 2011
/s/ J an Horba1__\{
Date J an Horba1y _
Clerk g `
cc: EdWard T. Kang, Esq.
Joshua R. Slavitt, Esq.
C1erk, United States District Court for the Eastern
District Of Pennsy1vania FlLED
U.S. COURT OF APFEALS FOR
S19 THE FEDERAL ClRCUlT
JUN U'6 2011
1AN HORBALY
CLEH(